Citation Nr: 0712031	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-28 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
condition.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDING OF FACT

Evidence received since the November 2001 denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claims at issue before the Board at this 
time.  


CONCLUSIONS OF LAW

1.  The November 2001 decision denying service connection for 
a bilateral foot condition, a bilateral ankle condition, and 
a skin condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

2.  No new and material evidence has been received since the 
November 2001 rating decision to reopen claims for service 
connection for a bilateral foot condition, a bilateral ankle 
condition, and a skin condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In November 2001, the RO denied the veteran's claims for 
service connection for a bilateral foot condition, a 
bilateral ankle condition, and a skin condition.  The veteran 
did not appeal this determination to the Board.

On January 17, 2002, the veteran submitted a statement that 
VA construed as a claim to reopen.  The veteran submitted 
additional records and stated, "if I am not granted these 
issues then consider this a notice of 'NOD' and fwd [sic] a 
copy of a 'statement of case' so that I can complete my 
appeal."

The RO was correct in construing this letter as a claim and 
not as a notice of disagreement (NOD).  The veteran did not 
express disagreement and a desire for Board review of the 
November 2001 RO decision.  He expressed a desire for the RO 
to consider the evidence he submitted with his letter, and if 
the RO still did not grant service connection in a new 
decision, then he wished for his letter to be considered as a 
NOD.  The veteran's letter was not a valid NOD for the 
November 2001 RO decision.  Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2006).  
Therefore, the November 2001 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2006); 
38 C.F.R. § 20.200, 20.302, 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in January 2002.  Therefore, a 
newer definition of what constitutes new and material 
evidence must be applied.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Since the November 2001 RO decision, the following evidence 
has been submitted: VA treatment records, VA examinations, 
information pertaining to the veteran's post-traumatic stress 
disorder claim, statements from the veteran, duplicates of 
service medical records (SMRs), and excerpts of a 1970 unit 
history for the 2nd Battalion, 11th Artillery from the U.S. 
Army and Joint Services Records Research Center (JSRRC).  

With the exception of the SMRs, all the evidence listed above 
is new, in that it has not been submitted to VA before.  
However, the Board finds that the evidence is not new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence received indicates that 
the veteran has a current diagnosis of a bilateral foot or 
ankle condition, or that his skin condition was incurred 
during, or aggravated by, his military service from  February 
1969 to December 1971, over thirty years ago.  

The critical question is if these disorders can be reasonably 
related to service many years ago.  None of the records the 
veteran has submitted associates these disorders with service 
many years ago.

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for a bilateral foot 
condition, a bilateral ankle condition, or a skin condition.  
The claims are not reopened.  38 U.S.C.A. § 5108.  

Even if the Board were to assume that new and material 
evidence had been submitted to reopen the claims for 
bilateral foot and ankle conditions, service connection could 
not be granted.  The first requirement for any service 
connection claim is competent evidence of existence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The evidence of record does not demonstrate that the 
veteran has a diagnosis of or treatment for a bilateral foot 
or ankle condition.  

With regard to his skin condition, there is no medical 
evidence of record to suggest that the veteran's skin 
condition was caused by his period of military service.  
Additionally, an April 2005 VA dermatology note specifically 
states that his skin condition is not a form of chloracne.  
Therefore, the presumptions for conditions associated with 
Agent Orange do not apply.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders, if any.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).
 
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2001, his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the March 2001 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board observes that the VCAA notice letter did not inform 
the veteran of what constituted new and material evidence.  
However, in the September 2003 rating decision, the veteran 
was informed that new evidence must be evidence that was 
submitted to VA for the first time.  He was informed that 
material evidence must relate directly to substantiation of 
the claim.  Therefore, there is no prejudice to the veteran.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral foot condition is not 
reopened.  The appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for a bilateral ankle condition is not 
reopened.  The appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for a skin condition is not reopened.  
The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


